Name: 93/17/EEC: Council Decision of 21 December 1992 amending Decision 90/510/EEC on the extension of the legal protection of topographies of semiconductor products to persons from certain countries and territories
 Type: Decision_ENTSCHEID
 Subject Matter: electronics and electrical engineering;  research and intellectual property;  cooperation policy
 Date Published: 1993-01-19

 Avis juridique important|31993D001793/17/EEC: Council Decision of 21 December 1992 amending Decision 90/510/EEC on the extension of the legal protection of topographies of semiconductor products to persons from certain countries and territories Official Journal L 011 , 19/01/1993 P. 0022 - 0023 Finnish special edition: Chapter 13 Volume 24 P. 0005 Swedish special edition: Chapter 13 Volume 24 P. 0005 COUNCIL DECISION of 21 December 1992 amending Decision 90/510/EEC on the extension of the legal protection of topographies of semiconductor products to persons from certain countries and territories(93/17/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 87/54/EEC of 16 December 1986 on the legal protection of topographies of semiconductor products (1), and in particular Article 3 (7) thereof, Having regard to the proposal from the Commission, Whereas the right to legal protection of topographies of semiconductor products in the Community applies to persons qualifying for protection under Article 3 (1) to (5) of Directive 87/54/EEC; Whereas this right can be extended, by a Council Decision, to persons who do not benefit from protection under the said provisions; Whereas the extension of the protection in question should, as far as possible, be decided upon for the Community as a whole; Whereas the Council has extended this protection on a permanent basis to persons from certain countries and territories by its Decision 90/510/EEC (2); Whereas such protection has previously been extended, on an interim basis only, under Decision 90/511/EEC (3), which expires on 31 December 1992, for natural persons in respect of Finland, Iceland, Liechtenstein, Norway and Switzerland; Whereas such protection has subsequently been extended for companies or other legal persons in respect of Switzerland and Finland, in accordance with Commission Decisions 90/541/EEC (4) and 92/20/EEC (5) respectively, pursuant to Decision 90/511/EEC; Whereas it now seems appropriate to extend the protection in question on a permanent basis to the abovementioned countries, which have an appropriate legislation protecting topographies of semiconductor products under their national law and which make this protection available on a permanent basis to those persons from Member States of the Community who benefit from the right to protection under Directive 87/54/EEC, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 90/510/EEC is hereby replaced by the Annex to this Decision. Article 2 This Decision shall apply from 1 January 1993. Article 3 This Decision is addressed to the Member States. Done at Brussels, 21 December 1992. For the Council The President D. HURD (1) OJ No L 24, 27. 1. 1987, p. 36. (2) OJ No L 285, 17. 10. 1990, p. 29. (3) OJ No L 285, 17. 10. 1990, p. 31. (4) OJ No L 307, 7. 11. 1990, p. 21. Decision as amended by Decision 92/20/EEC (OJ No L 9, 15. 1. 1992, p. 22). (5) OJ No L 9, 15. 1. 1992, p. 22. ANNEX Australia Austria CollectivitÃ © territoriale de Mayotte CollectivitÃ © territoriale de Saint-Pierre et Miquelon Finland French Polynesia French Southern and Antarctic Territories Iceland Japan Liechtenstein New Caledonia and dependencies Norway Sweden Switzerland Wallis and Futuna Islands